DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 17, 20 – 22 and the newly added claims 25 – 27 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on June 27, 2022 have been entered.
The rejection under 35 U.S.C. §112(b) of the instant claim 21 as being indefinite for reciting the limitation “…CD276 (Cluster of Differentiation 276, also referred to as B7H4 …” is withdrawn in view of Applicant’s amendment to delete the phrase “also referred to as B7H4” in the instant claim.
The rejection under 35 U.S.C. §112(b) of the instant claim 22 as being indefinite for reciting the exemplary language is withdrawn in view of Applicant’s amendment to delete the phrases “(e.g. Nivolumab (Opdivo), Pembrolizumab (Keytruda))”, “(e.g., ipilimumab, Tremelimumab)” and “(e.g. MBG453)” in the instant claim.
The rejection under 35 U.S.C. §103 of the instant claims 14 – 16 and 23 as being unpatentable over WIPO Publication 2018084230 A1 in view of WIPO Publication 2013004290 A1 is withdrawn in view of Applicant’s cancellation of the instant claims.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Joseph Zucchero, on July 12, 2022.
	The amendments are as follows:
	Claim 25:
The phrase “A pharmaceutical composition comprising the polymorphic form A according to claim 17 …” should read as “A pharmaceutical composition comprising the polymorphic form A of the sodium salt of (R)-4-(1-(6-(4-(trifluoromethyl)benzyl)-6-azaspiro[2.5]octane-5-carboxamido)cyclopropyl) benzoic acid according to claim 17 …”.

	Claim 26:
The phrase “A method for treatment of tumors comprising administering to a subject in need thereof the polymorphic form A according to claim 17 …” should read as “A method for treatment of tumors comprising administering to a subject in need thereof the polymorphic form A of the sodium salt of (R)-4-(1-(6-(4-(trifluoromethyl)benzyl)-6-azaspiro[2.5]octane-5-carboxamido)cyclopropyl) benzoic acid according to claim 17 …”.

	Claim 27:
The phrase “A method for treatment of tumors comprising administering to a subject in need thereof the polymorphic form A of sodium (R)-4-(1-(6-(4-(trifluoromethyl)benzyl)-6-azaspiro[2.5]octane-5-carboxamido)cyclopropyl) benzoate according to claim 17 …” should read as “A method for treatment of tumors comprising administering to a subject in need thereof the polymorphic form A of the sodium salt of (R)-4-(1-(6-(4-(trifluoromethyl)benzyl)-6-azaspiro[2.5]octane-5-carboxamido)cyclopropyl)benzoic acid according to claim 17 …”.

Conclusion
Claims 17, 20 – 22 and 25 – 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626